Citation Nr: 1219309	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right hand.  

3.  Entitlement to a compensable rating for residuals of a shell fragment wound to the right foot.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	David L. Huffman, attorney at law


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran initially requested a personal hearing before a Veterans Law Judge; however, in a January 2012 written statement, the Veteran's hearing request was withdrawn.  Also in January 2012, the Veteran's representative asked the record be held open an additional 60 days to allow for the submission of additional medical evidence.  This request was granted; however, to date, no additional evidence has been received by the Board from the Veteran or his representative.  


FINDINGS OF FACT

1.  PTSD is manifested by anxiety, some social isolation, and a depressed mood, but without symptoms such as illogical speech or thought patterns, impaired impulse control, or spatial disorientation.  

2.  Residuals of a shell fragment wound of the right hand include pain of the right hand, without other significant functional impairment.  

3.  Residuals of a shell fragment wound of the right foot include small scars of the foot, without significant functional impairment.  

4.  The Veteran has been awarded service connection for PTSD, with a 50 percent evaluation, diabetes mellitus, with a 20 percent evaluation, and residuals of shell fragment wounds to the right hand and foot, with 10 percent and noncompensable evaluations, respectively.  His combined disability evaluation is 60 percent.  

5.  The Veteran's service-connected disabilities have not rendered him unable to obtain and retain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a disability rating in excess of 10 percent for residuals of a shell fragment wound of the right hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5309 (2011).  

3.  The criteria for a compensable rating for residuals of a shell fragment wound of the right foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-05 (2011).  

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In January 2009 and September 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, both letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in November 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Regarding the Veteran's two service connection claims, the grants afforded by the Board herein render harmless any procedural defects as to these claims.  Thus, adjudication of his claims at this time is warranted.  

II. PTSD

The Veteran seeks a disability rating in excess of 50 percent for his service-connected PTSD.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Upon receipt of the Veteran's claim, a VA psychiatric examination was afforded him in March 2009.  The claims file was reviewed in conjunction with the examination.  He was noted to have sustained shrapnel wounds during combat service in Vietnam.  He had previously reported a depressed mood to his primary care provider in 2004, and was prescribed an antidepressant, which he continued to use.  He denied any history of serious legal problems or current substance abuse, but did state he drank heavily until 2007, when he ceased drinking.   Following service, he worked for a concrete company for 33 years, and took retirement at age 62.  Two prior marriages, both ending in divorce, were reported.  He currently lived alone, and denied being in a relationship.  He had four children, with one deceased.  He had been closest to his deceased child, and was not close with the remaining three.  He sees other family members at times.  No other significant social relationships were noted.  The Veteran did his own shopping and other errands outside the home, but generally did so during less-crowded times.  

On objective evaluation, the Veteran was alert and fully-oriented.  He had a restricted affect, and was slightly tearful at times.  He was anxious and dysphoric, with softly-spoken speech.  Eye contact was poor, but his behavior was appropriate.  He was without delusions, hallucinations, or other impairment of thought processes.  He denied homicidal or suicidal ideation, and his hygiene was adequate.  He was able to independently perform the activities of daily living.  Some memory loss was reported, along with impairment of concentration and attention.  He denied obsessive-compulsive behavior, or panic attacks.  He stated crowded situations caused anxiety, and described his mood as depressed and pessimistic.  No angry outbursts or impaired impulse control was reported.  His sleep was described as poor.  A diagnosis of PTSD was rendered, and a Global Assessment of Functioning (GAF) score of 50 was assigned.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 50-41 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  The examiner found the Veteran competent to manage his financial benefits.  

Another VA psychiatric examination was afforded the Veteran in November 2011.  His claims file was reviewed by the examiner at the time of the examination.  The Veteran continued to report social isolation; he lived alone, and denied any recent romantic relationships.  His relationship with his children remained distant, although he did see his siblings approximately twice per month.  He occasionally watched sports or went out to eat with three friends.  He was able to go out into the community to shop and perform other errands without difficulty.  Occasionally, he attended church.  Around his house, he did yard and garden work, completed puzzles, and walked for exercise.  He remained retired.  He also continued to use antidepressant medication.  The Veteran was without recent legal problems or a recent history of substance abuse.  He was alert and fully-oriented, with no evidence of neglect of personal appearance or hygiene.  He continued to experience recurrent and persistent thoughts of his traumatic experiences during service, which resulted in a depressed mood, anxiety, and chronic sleep impairment.  He also reported mild memory loss, and disturbances of motivation and mood.  No impairment in judgment, thought processes, abstract thinking, or communication was noted.  He denied panic attacks, or suicidal or homicidal thoughts or plans.  Regarding the Veteran's occupational and social impairment, the examiner stated PTSD resulted in reduced reliability and productivity, but not total occupational and social impairment.  The examiner noted that the Veteran worked for many years until he retired, and did not seem to have been significantly impaired by his PTSD while working.  The Veteran was considered competent.  A GAF score of 52 was assigned.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

The Veteran has also received some VA outpatient counseling during the pendency of this appeal.  He has reported such symptoms as social isolation, crowd avoidance, anxiety, and a depressed mood.  His reported symptoms are similar to and consistent with those reported at the times of his March 2009 and November 2011 VA examinations, and the Board finds his assertions to be credible.  Additionally, the Veteran is competent to report such observable symptomatology as a depressed mood.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 50 percent for the Veteran's PTSD.  The evidence of record, including various VA examination reports, does not indicate a higher rating of 70 or 100 percent is warranted for this disability.  According to these reports, while the Veteran has reported heightened anxiety and depression, he has denied both homicidal and suicidal thoughts or plans.  He has also denied obsessional rituals which interfered with routine activities.  His speech was also not intermittently illogical, obscure, or irrelevant; at all times of record, he has been able to converse with VA examiners and others in a clear, logical, and coherent manner.  Though he has exhibited a depressed mood, he did not exhibit symptoms such as near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance, despite his PTSD.  He also had not displayed impaired impulse control, such as unprovoked irritability with periods of violence, and he has denied any recent legal difficulties related to his psychiatric disability.  VA examination reports indicate he had been fully alert and oriented at all times of record, and though he has reported social isolation, he has maintained some familial relationships, as well as participated in some group counseling sessions and other social activities.  The Veteran's GAF scores have fluctuated between the moderate and serious range during the pendency of this appeal.  Overall, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 50 percent for the Veteran's PTSD.  As the Veteran has not displayed a level of impairment in excess of that currently displayed at any time during the appeals period, a staged rating is also not warranted.  See Fenderson, 12 Vet. App. at 119.  Entitlement to extraschedular consideration will be discussed below.  

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 50 percent for the Veteran's PTSD.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  

III.  Shell fragment wound of the right hand

The Veteran seeks a disability rating in excess of 10 percent for his residuals of a shell fragment wound of the right hand.  In the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

This disability is currently rated under Diagnostic Code 5309, for injuries to Muscle Group IX.  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  As the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note.  

38 C.F.R. § 4.56 provides that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56.  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  

A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles. 

Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  

A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements. 

Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring. 

A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  

Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

A VA medical examination was afforded the Veteran in February 2009.  He was noted to have sustained a shell fragment wound to the right hand during service in Vietnam.  The shrapnel was removed at a field hospital, and he was reportedly hospitalized for several weeks.  He returned to full duty.  Post-service, carpal tunnel syndrome surgery of the right hand in 1996 or 1997 was reported.  Currently, the Veteran experienced pain of the right hand, especially with use.  He used medication for his pain.  Other reported symptoms included stiffness and cramping.  The Veteran was noted to be right-handed.  He also claimed some loss of manual strength, but no loss of manual dexterity.  On objective evaluation, the gap between his right thumb pad and fingers was less than 1 inch.  A scar was present along the pad at the base of the right thumb on the palmar side.  This scar was well-healed and difficult to see, according to the examiner, and measured 2.2 x .1 cm.  The scar exhibited no tenderness on palpation, and was without adherence to underlying tissue or soft tissue damage.  It caused no impairment in the underlying joint.  The digits of the right hand were intact and without ankylosis.  No loss of strength or dexterity was noted.  The Veteran had, however, some difficulty fully extending the thumb on active range of motion.  The examiner was able to extend the Veteran's thumb on passive range of motion, with stiffness noted.  X-rays of the right hand indicated no fractures, dislocations, or other bony abnormalities.  Joint spaces were well-preserved, and no foreign bodies were present.  A 1998 nerve conduction study was also noted to be within normal limits.  The final impression was of an essentially normal right hand.  

Another VA medical examination was afforded the Veteran in November 2011.  He was again noted to have a shell fragment wound scar of the right hand.  This scar was approximately 5cm in length.  It was not painful, and did not result in edema, keloid formation, loss of skin covering, or instability.  No loss of underlying function, or nerve or muscle involvement, of the right hand was noted.  

The Veteran has also received VA outpatient medical treatment during the pendency of this appeal.  He has reported some pain and loss of strength of the right hand, especially with use.  The Board finds his assertions to be credible, and he is competent to report such observable symptomatology as pain of the right hand.  See Jandreau, 492 F.3d at 1372.  Nevertheless, after consideration of all evidence of record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 10 percent for the Veteran's right hand disability.  According to the February 2009 and March 2011 VA examination reports, the Veteran's shell fragment wound residuals are essentially limited to pain and a scar of the right hand, without any significant functional impairment to the underlying strength, nerves, or range of motion of the right hand.  This scar also does not result in any tenderness, edema, keloid formation, ulceration, or skin breakdown of the right hand.  The Board is cognizant of the Veteran's complaints of right hand pain, but finds that he has already been compensated for such pain within his present 10 percent evaluation.  While some limitation of motion of the fingers of the right hand and the thumb pad was noted on VA examination in February 2009, a gap of less than 1 inch does not warrant a disability rating in excess of 10 percent under the pertinent diagnostic criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  As the Veteran has not displayed a level of impairment in excess of that currently displayed at any time during the appeals period, a staged rating is also not warranted.  See Fenderson, 12 Vet. App. at 119.  Entitlement to extraschedular consideration will be discussed below.  

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran's shell fragment wound has been rated under the criteria for muscle injuries, and he has not been awarded a separate compensable rating for his scar of the right hand.  On the VA examination reports, however, his scar was well-healed and nontender on examination, without evidence of underlying impairment resulting therein.  Based on these findings, a separate rating is not warranted under the criteria for skin disabilities. 

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for the Veteran's residuals of a shell fragment wound of the right hand.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  

IV.  Increased rating - Shell fragment wound of the right foot

The Veteran seeks a compensable rating for his residuals of a shell fragment wound of the right foot.  The general criteria for the evaluation of muscle injuries has been noted above.  This disability is currently rated as noncompensable under Diagnostic Code 7805, for scars.  This Code provides for evaluation under Diagnostic Codes 7800-04, as appropriate, or any other diagnostic criteria for any resulting disabling effects.  As Diagnostic Codes 7800-02 apply to scars of the head, neck, or face, or scars that are deep or in excess of 144 sq. inches, those Codes are inapplicable here.  Diagnostic Code 7804 provides a compensable rating of 10 percent for one or two painful or unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7800-05.  

A VA examination of the Veteran's right foot was afforded him in August 2009.  On physical evaluation, three round superficial shrapnel scars, approximately .5 cm across and .1 cm deep, were present along the medial malleolus of the right foot.  These scars were nontender and not draining.  Some discoloration was present.  His surrounding skin was without breakdown, edema, keloid formation, or inflammation, and no pain was reported.  No disability of the right foot was noted to result from these scars.  An X-ray of the right foot indicated a tiny metallic density embedded in the calcaneus, with no evidence of surrounding sequelae.  Early degenerative joint disease was observed in the first metatarsal head.  The remaining bony structures were otherwise within normal limits.  No interference was noted in the Veteran's daily activities.  

Another VA medical examination was afforded the Veteran in November 2011.  He was again noted to have a shell fragment wound scar of the right foot.  On physical examination, the Veteran's scars of the right foot were not visible to the examiner, and no functional impairment, or nerve or muscle involvement, of the right foot was noted to result.  An X-ray of the right foot indicated the presence of a tiny metallic density in the right foot, but was otherwise negative for any bony abnormality of the foot.  The examiner concluded that the Veteran's service-connected residuals of shell fragment wounds to the right hand and foot, as well as his diabetes, did not prevent him from obtaining or maintaining employment.  

The Veteran has also received VA outpatient medical treatment during the pendency of this appeal.  He has reported some occasional pain of the right foot, but has generally been without complaints of the right foot.  The Board finds his assertions to be credible, and he is competent to report such observable symptomatology as pain.  See Jandreau, 492 F.3d at 1372.  Nevertheless, after consideration of all evidence of record, the Board finds the preponderance of the evidence to be against the award of a compensable rating for the Veteran's right foot disability.  According to the February 2009 and March 2011 VA examination reports, the Veteran's shell fragment wound residuals are essentially limited to small scars of the right foot, without any significant functional impairment to the underlying strength, nerves, or range of motion of the foot.  These scars also do not result in any tenderness, edema, keloid formation, ulceration, or skin breakdown of the right foot, and were not even visible to the examiner on the most recent examination.  The Board is cognizant of the Veteran's occasional complaints of right foot pain, but finds these complaints to be infrequent; generally, he has denied pain of the right foot.  As the Veteran has not displayed a level of impairment in excess of that currently displayed at any time during the appeals period, a staged rating is also not warranted.  See Fenderson, 12 Vet. App. at 119.  Entitlement to extraschedular consideration will be discussed below.  

In conclusion, the preponderance of the evidence is against the award of a compensable rating for the Veteran's residuals of a shell fragment wound of the right foot.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  

V.  Extraschedular consideration

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran has not required hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with employment, as the Veteran worked for many years prior to his retirement.  In short, the rating criteria contemplate not only his symptoms but the severity of his service-connected disabilities currently on appeal.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  



VI.  TDIU

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU).  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

In the present case, the Veteran is in receipt of service connection for PTSD, with a 50 percent evaluation; residuals of a shell fragment wound of the right hand, with a 10 percent evaluation; residuals of a shell fragment wound of the right foot, with a noncompensable evaluation, and; diabetes mellitus, with a 20 percent evaluation.  His combined disability rating is 60 percent.  Here, the PTSD and shell fragment wounds are from a common action, and meet the schedular criteria for a single 60 percent evaluation.  38 C.F.R. § 4.16(a)(4).  

As noted above, the Veteran worked for over 33 years for a construction company until he retired several years ago at age 62.  He has also not reported any attempts to seek or return to full-time employment.  Additionally, various VA medical examiners concluded in November 2011 that the Veteran's various disabilities did not prohibit him from all forms of gainful employment, and the Veteran has not presented any evidence to the contrary.  

After considering the totality of the record, the Board finds the preponderance of the evidence suggests that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  The Veteran's long work history up until his retirement strongly suggests his ongoing employability, and he has not presented any evidence suggesting his disabilities are outside the norm.  While the Veteran has offered general contentions that he is no longer employable, the Board finds the probative weight of these lay assertions to be less than that of the aforementioned medical opinions which have described the Veteran as employable.  In the absence of probative evidence to the contrary, other than the Veteran's own contentions, a TDIU must be denied by the Board.  

For the foregoing reasons, the preponderance of the evidence is against the claim for a TDIU.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.  

Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right hand is denied.  

Entitlement to a compensable rating for residuals of a shell fragment wound of the right foot is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


